United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 16-1750
                        ___________________________

                             United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

                             Juan Manjarrez-Sanchez

                      lllllllllllllllllllll Defendant - Appellant
                                      ____________

                    Appeal from United States District Court
                      for the District of Nebraska - Omaha
                                 ____________

                            Submitted: August 5, 2016
                             Filed: August 12, 2016
                                 [Unpublished]
                                 ____________

Before WOLLMAN, ARNOLD, and MURPHY, Circuit Judges.
                         ____________

PER CURIAM.

      Juan Manjarrez-Sanchez directly appeals the sentence imposed by the district
     1
court after he pleaded guilty to conspiring to distribute methamphetamine. His

         1
       The Honorable Joseph F. Bataillon, United States District Judge for the
District of Nebraska.
counsel has moved to withdraw, and has filed a brief under Anders v. California, 386
U.S. 738 (1967), arguing that the sentence was unreasonable. We conclude that
Manjarrez-Sanchez’s appeal waiver should be enforced and prevents consideration
of his claim. See United States v. Scott, 627 F.3d 702, 704 (8th Cir. 2010) (de novo
review of validity and applicability of appeal waiver); United States v. Andis, 333
F.3d 886, 889-90 (8th Cir. 2003) (en banc) (court should enforce appeal waiver and
dismiss appeal where it falls within scope of waiver, plea agreement and waiver were
entered into knowingly and voluntarily, and no miscarriage of justice would result).
Having independently reviewed the record under Penson v. Ohio, 488 U.S. 75 (1988),
we find no nonfrivolous issues for appeal.

      According, we dismiss the appeal and we grant counsel’s motion to withdraw.
                     ______________________________




                                        -2-